Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 3/18/2022.
Claims 15-29 are pending. Claims 1-14 have been canceled. Claims 20, 22, and 27-29 have been withdrawn. Claims 15, 17, and 24 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 15-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE US 2014/0124801 A1.
 
    PNG
    media_image1.png
    495
    715
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    468
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    652
    media_image3.png
    Greyscale

In re claim 15, LEE discloses (e.g. FIGs. 1-7, 9-12,14) a light-emitting diode (LED) electrode assembly 100 comprising (or board 1033 in FIG. 14): 
a first substrate (substrate 110 in FIG. 10 or substrate 1033 in FIG. 14); 
a first electrode (121,141 in FIGs. 5 and 12, or 122 in FIG. 7) and a second electrode (131 in FIGs. 5 or 123 in FIG. 7) on the first substrate 110 and spaced apart from each other; and 
a plurality of LED devices 151,152 on the first and second electrodes 121,122,123,131,141 and having a shape extending in a lengthwise direction (“length” is broadly understood to have the meaning of a distance from one end to another end; thus “lengthwise direction” can be interpreted to correspond to a direction from one end of the LED to another end; e.g. the direction from top to bottom in FIG. 12 (along D1) or the direction along D5,D6 in FIG. 7, the LEDs extend these directions), the plurality of the LED devices 151,152 “arranged” in a direction intersecting the lengthwise direction (in FIG. 12, the LEDs are lined up in the direction along D3 which intersects the direction along D1; in FIG. 7, the LEDs are lined up in the direction along L1 which intersects the direction along D5,D6),
wherein each of the first electrode 121,122,141 and the second electrode 123,131 includes a first portion (portion in cavities 125,135), and a second portion 121A,122A,123A,133,141A of which a height of an upper surface is higher than a height of an upper surface of the first portion (upper parts 121A,122A,123A,133,141A have heights greater than the portion in the cavities 125,135), 
at least one end portion of the plurality of LED devices 151,152 is disposed on the first portion (portion in cavities 125,135) of the first electrode 121,122,141 or the first portion (portion in cavities 125,135) of the second electrode 123,131, and 
lower surfaces of the first portion (portion in cavities 125,135) of the first electrode 121,122,141 and the second electrode 123,131 are directly disposed on the first substrate, respectively (directly on substrate 110 in FIG. 10 or substrate 1033 in FIG. 14).

In re claim 16, LEE discloses (e.g. FIG. 10) wherein a first thickness of the first portion 128,138,139,148 is smaller than a second thickness of the second portion 121A,133,141A.

In re claim 17, LEE discloses (e.g. FIGs. 5, 7, 10, 12) wherein the height of the upper surface of the second portion 121A,122A,123A,133,141A is higher than a lower surface of the LED devices 151,152.

In re claim 18, LEE discloses (e.g. FIGs. 1-12) wherein a distance between the first portions (portion in cavities 125,135) of the first electrode 121,122,141 and the second electrode 123,131 is smaller than a length of the LED devices 151,152.

In re claim 19, LEE discloses (e.g. FIGs. 1-12) wherein a distance between the second portions of the first electrode 121A,122A,141A and the second electrode 123A,133 is greater than a length of the LED devices 151,152 (distance corresponding to the width of the cavity 125,135).

In re claim 21, LEE discloses (e.g. FIGs. 3 and 12) wherein a plurality of the first electrodes 121,141 and a plurality of the second electrodes 131 are disposed on the first substrate 110,1033, and each of the first electrode 121,141 and the second electrode 131 is alternately disposed with each other (see FIGs. 3 and 12).

In re claim 23, LEE discloses (e.g. FIGs. 3, 7, 12) wherein the first electrode 121,122,141 and the second electrode 123,131 are extending in a first direction (e.g. lateral directions in FIGs. 3, 7 and 12), and spaced apart in a second direction (lateral direction in FIG. 3, crossing vertical direction in FIG. 7, lateral or vertical direction in FIG. 12), and the plurality of the LED devices 151,152 are arranged in the first direction (lateral direction) on the first electrode 121,122,141 and the second electrode 123,131.

Allowable Subject Matter
Claims 24-26 are allowed.
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim reciting the relative arrangement of the LED devices, the first and second electrodes, and the first and second lead electrodes as recited in claim 24.
	
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
Regarding claims 15-19, 21 and 23 rejected over Lee, Applicant argues Lee LEDs devices 151,152 are disposed on the lead frame 121,131,141 to be arranged in a same direction as a lengthwise direction of the LEDs 151,152 (Remark, pages 8).
This is not persuasive because a “length” is broadly understood to have the meaning of a distance from one end to another end. Therefore, the LEDs 151,152 being extended in all three dimensions, can be interpreted to have a length in any of the directions. For example, as shown in FIG. 12 above, the LEDs 151,152 are understood to have a “length” along the top to bottom vertical direction that is annotated as “lengthwise direction” in the drawing below.

    PNG
    media_image4.png
    510
    856
    media_image4.png
    Greyscale

Therefore, the LEDs 151,152 are “arranged” (lined up) in a lateral direction, which intersects the lengthwise direction in the example annotated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815